PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ZHADKEVICH, MICHAEL
Application No. 16/744,607
Filed: 16 Jan 2020
For: CATHETER FOR PREVENTION OF STROKE AND METHOD OF USE
:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.78(c) filed August 25, 2021,  which is being treated as a petition under 37 CFR 1.78(c) and (e) to accept unintentionally delayed claims under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed provisional and nonprovisional applications listed in the accompanying Application Data Sheet (ADS).
 
The petition is GRANTED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications filed on or after November 29, 2000 and after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional application must have been filed within twelve months of the filing date of the prior-filed provisional application. 

With the petition, applicant provided a corrected ADS identifying the applications for which benefit is being sought and paid the required petition fee of $1050. The statement of unintentional delay submitted on petition is being construed as meaning “the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.” If this is not a correct interpretation of the statement, applicant should advise the Office.

All the above requirements having been satisfied, the late claims for benefit of priority under 35 U.S.C. 119(e) and 120 are accepted as being unintentionally delayed.



A corrected Filing Receipt, which includes the benefit claims to the prior-filed applications, accompanies this decision on petition.

Any questions concerning this matter may be directed to the undersigned at 571-272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

ATTACHMENT : Corrected Filing Receipt